               Case 20-12841-MFW                 Doc 932        Filed 06/02/21         Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
In re:                                           Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                   Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)




                                             AFFIDAVIT OF SERVICE



STATE OF NEW YORK                    )
                                     ) ss:
COUNTY OF KINGS                      )

I, Edward A. Calderon, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 28th day of May, 2021, DRC, acting under my supervision, caused a true and
       accurate copy of the following documents:

             a) Motion of the Debtors for Entry an Order (A) Dismissing the Chapter 11 Cases,
                and (B) Granting Related Relief (Docket No. 929); and

             b) Motion to Limit Notice (Docket No. 930),

         to be served via electronic mail upon the parties as set forth on Exhibit 1; and via First
         Class U.S. Mail upon the parties as set forth on Exhibit 2, attached hereto.




1
         The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
         complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
         provided herein. A complete list of such information may be obtained on the website of the proposed
         claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for
         purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
             Case 20-12841-MFW          Doc 932      Filed 06/02/21     Page 2 of 11




I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 2nd day of June, 2021, Brooklyn, New York.


                                                             By_________________________
                                                                   Edward A. Calderon
Sworn before me this
2nd day of June, 2021

_______________________
Notary Public
Case 20-12841-MFW   Doc 932   Filed 06/02/21   Page 3 of 11




                    EXHIBIT 1
                                                Case 20-12841-MFW                    Doc 932      Filed 06/02/21            Page 4 of 11
                                                                                   YouFit Health Clubs, LLC, et al.
                                                                                          Electronic Mail
                                                                                           Exhibit Pages

Page # : 1 of 4                                                                                                                                               05/28/2021 12:24:28 PM

000097P001-1447S-094                            000071P001-1447S-094                              000071P001-1447S-094                            000072P002-1447S-094
ASHBY & GEDDES PA                               BALLARD SPAHR LLP                                 BALLARD SPAHR LLP                               BALLARD SPAHR LLP
STACY L NEWMAN,ESQ                              LESLIE C HEILMAN;LAUREL D ROGLEN                  LESLIE C HEILMAN;LAUREL D ROGLEN                DAVID L POLLACK; LINDSEY ZIONTS
500 DELAWARE AVE, 8TH FLOOR                     919 N MARKET ST.,11TH FLOOR                       919 N MARKET ST.,11TH FLOOR                     1735 MARKET ST.,51ST FLOOR
P O BOX 1150                                    WILMINGTON DE 19801-3034                          WILMINGTON DE 19801-3034                        PHILADELPHIA PA 19103=7599
WILMINGTON DE 19899-1150                        HEILMANL@BALLARDSPAHR.COM                         ROGLENL@BALLARDSPAHR.COM                        POLLACK@BALLARDSPAHR.COM
SNEWMAN@ASHBYGEDDES.COM


000072P002-1447S-094                            000094P001-1447S-094                              000095P001-1447S-094                            000073P001-1447S-094
BALLARD SPAHR LLP                               BARCLAY DAMON LLP                                 BARCLAY DAMON LLP                               BERGER SINGERMAN LLP
DAVID L POLLACK; LINDSEY ZIONTS                 KEVIN M NEWMAN                                    SCOTT L FLEISCHER                               BRIAN G RICH,ESQ
1735 MARKET ST.,51ST FLOOR                      BARCLAY DAMON TOWER                               1270 AVENUE OF THE AMERICAS STE 501             313 NORTH MONROE ST.,STE 301
PHILADELPHIA PA 19103=7599                      125 EAST JEFFERSON ST                             NEW YORK NY 10020                               TALLAHASSEE FL 32301
ZIONTSL@BALLARDSPAHR.COM                        SYRACUSE NY 13202                                 SFLEISCHER@BARCLAYDAMON.COM                     BRICH@BERGERSINGERMAN.COM
                                                KNEWMAN@BARCLAYDAMON.COM


000076P001-1447S-094                            000088P001-1447S-094                              000085P001-1447S-094                            000103P001-1447S-094
BERGER SINGERMAN LLP                            BIELLI & KLAUDER LLC                              BROWARD COUNTY ATTORNEY                         CITY OF PHILADELPHIA LAW DEPT
MCIHAEL J NILES, ESQ                            DAVID M KLAUDER,ESQ                               SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY          MEGAN N HARPER,DEPUTY CITY SOLICITOR
313 NORTH MONROE ST.,STE 301                    1204 N KING ST                                    GOVERNMENT CENTER STE 423                       MUNICIPAL SERVICES BUILDING
TALLAHASSEE FL 32301                            WILMINGTON DE 19801                               115 SOUTH ANDREWS AVE                           1401 JFK BLVD 5TH FLOOR
MNILES@BERGERSINGERMAN.COM                      DKLAUDER@BK-LEGAL.COM                             FORT LAUDERDALE FL 33301                        PHILADELPHIA PA 19102-1595
                                                                                                  SANDRON@BROWARD.ORG                             MEGAN.HARPER@PHILA.GOV


000086P001-1447S-094                            000107P002-1447S-094                              000018P001-1447S-094                            000012P002-1447S-094
COLEMAN & DEMPSEY LLP                           COOPER LEVENSON P.A.                              DELAWARE ATTORNEY GENERAL                       DELAWARE DIVISION OF REVENUE
ARLENE L COLEMAN                                STACEY MATTIA                                     BANKRUPTCY DEPT                                 CHRISTINA ROJAS
TWO RAVINIA DRIVE STE 1250                      30 FOX HUNT DRIVE                                 CARVEL STATE OFFICE BLDG                        CARVEL STATE OFFICE BUILD 8TH FL
ATLANTA GA 30346                                BEAR DE 19701                                     820 N FRENCH ST 6TH FL                          820 N FRENCH ST
ACOLEMAN@COLEMAN-DEMPSEY.COM                    SMATTIA@COOPERLEVENSON.COM                        WILMINGTON DE 19801                             WILMINGTON DE 19801
                                                                                                  ATTORNEY.GENERAL@STATE.DE.US                    CHRISTINA.ROJAS@DELAWARE.GOV


000008P001-1447S-094                            000091P001-1447S-094                              000061P001-1447S-094                            000061P001-1447S-094
DELAWARE SECRETARY OF STATE                     FERRY JOSEPH P.A.                                 FROST BROWN TODD LLC                            FROST BROWN TODD LLC
DIV OF CORPORATIONS FRANCHISE TAX               RICK S MILLER,ESQ                                 RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON
PO BOX 898                                      824 MARKET ST.,STE 1000                           3300 GREAT AMERICAN TOWER                       3300 GREAT AMERICAN TOWER
DOVER DE 19903                                  P O BOX 1351                                      301 EAST FOURTH ST                              301 EAST FOURTH ST
DOSDOC_FTAX@STATE.DE.US                         WILMINGTON DE 19899-1351                          CINCINNATI OH 45202                             CINCINNATI OH 45202
                                                RMILLER@FERRYJOSEPH.COM                           RGOLD@FBTLAW.COM                                ESEVERINI@FBTLAW.COM


000061P001-1447S-094                            000081P001-1447S-094                              000104P001-1447S-094                            000056P001-1447S-094
FROST BROWN TODD LLC                            GATOR FLOWER MOUND LLC                            GRAY ROBINSON P.A.                              GREYLION
RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   MARK SHANDLER                                     STEVEN J SOLOMON,ESQ                            PERELLA WEINBERG PARTNERS LP
3300 GREAT AMERICAN TOWER                       7850 NW 146TH ST.,4TH FLOOR                       333 S.E. 2ND AVE.,STE 3200                      ELLEN ROSENBERG
301 EAST FOURTH ST                              MIAMI LAKES FL 33016                              MIAMI FL 33131                                  767 FIFTH AVENUE
CINCINNATI OH 45202                             MSHANDLER@GATORINV.COM                            STEVEN.SOLOMON@GRAY-ROBINSON.COM                NEW YORK NY 10153
KHARDISON@FBTLAW.COM                                                                                                                              ellen@greylioncapital.com
                                                     Case 20-12841-MFW                     Doc 932        Filed 06/02/21           Page 5 of 11
                                                                                       YouFit Health Clubs, LLC, et al.
                                                                                              Electronic Mail
                                                                                               Exhibit Pages

Page # : 2 of 4                                                                                                                                                           05/28/2021 12:24:28 PM

000057P001-1447S-094                                 000105P001-1447S-094                                 000065P001-1447S-094                                 000065P001-1447S-094
GREYLION                                             HILLSBOROUGH COUNTY TAX COLLECTOR                    HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP
LATHAM & WATKINS LLP                                 BRIAN T FITZGERALD,ESQ                               ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT     ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT
JOHAN (HANS) V. BRIGHAM                              SENIOR ASST COUNTY ATTORNEY                          1999 AVENUE OF THE STARS                             1999 AVENUE OF THE STARS
200 CLARENDON STREET                                 POST OFFICE BOX 1110                                 SUITE 1400                                           SUITE 1400
BOSTON MA 02116                                      TAMPA FL 33601-1110                                  LOS ANGELES CA 90067                                 LOS ANGELES CA 90067
JOHAN.BRIGHAM@LW.COM                                 FITZGERALDB@HILLSBOROUGHCOUNTY.ORG                   DAVID.SIMONDS@HOGANLOVELLS.COM                       CHRIS.BRYANT@HOGANLOVELLS.COM


000060P001-1447S-094                                 000060P001-1447S-094                                 000060P001-1447S-094                                 000082P001-1447S-094
HOLLAND & KNIGHT                                     HOLLAND & KNIGHT                                     HOLLAND & KNIGHT                                     HULEN POINTE RETAIL LLC
PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   BO AVERY
150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700                       4801 HARBOR DRIVE
CHICAGO IL 60606                                     CHICAGO IL 60606                                     CHICAGO IL 60606                                     FLOWER MOUND TX 75022
PHILLIP.NELSON@HKLAW.COM                             JOSHUA.SPENCER@HKLAW.COM                             ANASTASIA.SOTIROPOULOS@HKLAW.COM                     BO@TRIMARSH.COM




000093P001-1447S-094                                 000093P001-1447S-094                                 000084P001-1447S-094                                 000075P002-1447S-094
IURILLO LAW GROUP PA                                 IURILLO LAW GROUP PA                                 JASON BLANK                                          KELLEY DRYE & WARREN LLP
CAMILLE J IURILLO;KEVIN L HING                       CAMILLE J IURILLO;KEVIN L HING                       JOSHUA EGGNATZ;                                      ROBERT L LEHANE;MARK SCOTT
5628 CENTRAL AVE                                     5628 CENTRAL AVE                                     EGGNATZ PASCUCCI                                     PHILLIP A. WEINTRAUB
ST PETERSBURG FL 33707                               ST PETERSBURG FL 33707                               7450 GRIFFIN RD.,STE 230                             101 PARK AVE
CIURILLO@IURILLOLAW.COM                              KHING@IURILLOLAW.COM                                 DAVIE FL 33314                                       NEW YORK NY 10178
                                                                                                          JEGGNATZ@JUSTICEEARNED.COM                           RLEHANE@KELLEYDRYE.COM


000075P002-1447S-094                                 000075P002-1447S-094                                 000075P002-1447S-094                                 000080P001-1447S-094
KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                             LAW OFFICES OF KENNETH L BAUM LLC
ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                           KENNETH L BAUM.ESQ
PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB                                 167 MAIN ST
101 PARK AVE                                         101 PARK AVE                                         101 PARK AVE                                         HACKENSACK NJ 07601
NEW YORK NY 10178                                    NEW YORK NY 10178                                    NEW YORK NY 10178                                    KBAUM@KENBAUMDEBTSOLUTIONS.COM
MASCOTT@KELLEYDRYE.COM                               KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM               PWEINTRAUB@KELLEYDRYE.COM


000066P001-1447S-094                                 000066P001-1447S-094                                 000101P001-1447S-094                                 000089P001-1447S-094
LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP                MANATEE COUNTY TAX COLLECTOR , KEN BURTON JR.
ELIZABETH WELLER                                     ELIZABETH WELLER                                     JOHN P DILLMAN                                       ATTN: MICHELLE LEESON, PARALEGAL, COLLECTIONS SPEC
2777 N STEMMONS FREEWAY STE 1000                     2777 N STEMMONS FREEWAY STE 1000                     P O BOX 3064                                         1001 3RD AVE WEST
DALLAS TX 75207                                      DALLAS TX 75207                                      HOUSTON TX 77253-3064                                SUITE 240
DALLAS.BANKRUPTCY@PUBLICANS.COM                      BETHW@PUBLICANS.COM                                  HOUSTON_BANKRUPTCY@PUBLICANS.COM                     BRADENTON FL 34205-7863
                                                                                                                                                               LEGAL@TAXCOLLECTOR.COM


000069P001-1447S-094                                 000090P001-1447S-094                                 000064P001-1447S-094                                 000007P002-1447S-094
MARICOPA COUNTY ATTORNEY'S OFFICE                    MCCREARY VESELKA BRAGG & ALLEN PC                    MONZACK MERSKY BROWDER AND HOCHMAN PA                OFFICE OF THE US TRUSTEE
PETER MUTHIG                                         TARA LEDAY,ESQ                                       RACHEL B MERSKY                                      HANNAH MCCOLLUM
225 W MADISON ST                                     P O BOX 1269                                         1201 N ORANGE ST.,STE 400                            844 KING ST
PHOENIX AZ 85003                                     ROUND ROCK TX 78680                                  WILMINGTON DE 19801                                  STE 2207
MUTHIGK@MCAO.MARICOPA.GOV                            TLEDAY@MVBALAW.COM                                   RMERSKY@MONLAW.COM                                   WILMINGTON DE 19801
                                                                                                                                                               HANNAH.MCCOLLUM@USDOJ.GOV
                                                     Case 20-12841-MFW                     Doc 932       Filed 06/02/21             Page 6 of 11
                                                                                         YouFit Health Clubs, LLC, et al.
                                                                                                Electronic Mail
                                                                                                 Exhibit Pages

Page # : 3 of 4                                                                                                                                                         05/28/2021 12:24:28 PM

000100P001-1447S-094                                 000102P001-1447S-094                                000102P001-1447S-094                                000109P001-1447S-094
OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVCIES (   PACHULSKI STANG ZIEHL & JONES LLP                   PACHULSKI STANG ZIEHL & JONES LLP                   PARDO JACKSON GAINSBURG PL
DEB SECREST,AUTHORIZED AGENT                         BRADFORD J SANDLER;COLIN R ROBINSON                 BRADFORD J SANDLER;COLIN R ROBINSON                 LINDA WORTON JACKSON;LINSEY M LOVELL
DEPT OF LABOR & INDUSTRY,COMMONWEALTH OF PENNSYLVA   919 N MARKET ST.,17TH FLOOR                         919 N MARKET ST.,17TH FLOOR                         200 S.E. FIRST ST.,STE 700
COLLECTIONS SUPPORT UNIT                             WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 MIAMI FL 33131
651 BOAS ST.,RM 925                                  BSANDLER@PSZJLAW.COM                                CROBINSON@PSZJLAW.COM                               LJACKSON@PARDOJACKSON.COM
HARRISBURG PA 17121
RA-LI-UCTS-BANKRUPT@STATE.PA.US

000109P001-1447S-094                                 000063P001-1447S-094                                000067P001-1447S-094                                000067P001-1447S-094
PARDO JACKSON GAINSBURG PL                           PERDUE BRANDON FIELDER COLLINS & MOTT LLP           RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA
LINDA WORTON JACKSON;LINSEY M LOVELL                 EBONEY COBB                                         JOHN H KNIGHT;MARISA A TERRANOVA FISSEL             JOHN H KNIGHT;MARISA A TERRANOVA FISSEL
200 S.E. FIRST ST.,STE 700                           500 E BORDER ST.,STE 640                            ONE RODNEY SQUARE                                   ONE RODNEY SQUARE
MIAMI FL 33131                                       ARLINGTON TX 76010                                  920 NORTH KING ST                                   920 NORTH KING ST
LLOVELL@PARDOJACKSON.COM                             ECOBB@PBFCM.COM                                     WILMINGTON DE 19801                                 WILMINGTON DE 19801
                                                                                                         KNIGHT@RLF.COM                                      TERRANOVAFISSEL@RLF.COM


000099P001-1447S-094                                 000099P001-1447S-094                                000099P001-1447S-094                                000108P001-1447S-094
RICHARDS LAYTON & FINGER PA                          RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA                         ROBERTS LAW PLLC
AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY    AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   KELLY ROBERTS,ESQ
920 NORTH KING ST                                    920 NORTH KING ST                                   920 NORTH KING ST                                   2075 MAIN ST.,STE 23
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 SARASOTA FL 34237
STEELE@RLF.COM                                       SCHLAUCH@RLF.COM                                    KENNEY@RLF.COM                                      KELLY@KELLYROBERTSLAW.COM




000087P001-1447S-094                                 000087P001-1447S-094                                000078P001-1447S-094                                000079P001-1447S-094
SACKS TIERNEY PA                                     SACKS TIERNEY PA                                    SAUL EWING ARNSTEIN & LEHR LLP                      SAUL EWING ARNSTEIN & LEHR LLP
RANDY NUSSBAUM;PHILIP R RUDD                         RANDY NUSSBAUM;PHILIP R RUDD                        MONIQUE B DISABATINO,ESQ                            MELISSA A MARTINEZ, ESQ
4250 N DRINKWATER BLVD,,4TH FLOOR                    4250 N DRINKWATER BLVD,,4TH FLOOR                   1201 NORTH MARKET ST.,STE 2300                      CENTRE SQUARE WEST
SCOTTSDALE AZ 85251                                  SCOTTSDALE AZ 85251                                 P O BOX 1266                                        1500 MARKET ST.,38TH FLOOR
RANDY.NUSSBAUM@SACKSTIERNEY.COM                      PHILIP.RUDD@SACKSTIERNEY.COM                        WILMINGTON DE 19899                                 PHILADELPHIA PA 19102-2186
                                                                                                         MONIQUE.DISABATINO@SAUL.COM                         MELISSA.MARTINEZ@SAUL.COM


000020P001-1447S-094                                 000021P001-1447S-094                                000062P001-1447S-094                                000074P001-1447S-094
SECURITIES AND EXCHANGE COMMISSION                   SECURITIES AND EXCHANGE COMMISSION                  SIMON PROPERTY GROUP INC                            SINGER & LEVICK PC
SEC OF THE TREASURY OFFICE OF GEN COUNSEL            PHIL OFC BANKRUPTCY DEPT                            RONALD M TUCKER,ESQ                                 MICHELLE E SHRIRO,ESQ
100 F ST NE                                          ONE PENN CTR                                        225 WEST WASHINGTON ST                              16200 ADDISON RD.,STE 140
WASHINGTON DC 20549                                  1617 JFK BLVD STE 520                               INDIANAPOLIS IN 46204                               ADDISON TX 75001
SECBANKRUPTCY@SEC.GOV                                PHILADELPHIA PA 19103                               RTUCKER@SIMON.COM                                   MSHRIRO@SINGERLEVICK.COM
                                                     SECBANKRUPTCY@SEC.GOV


000096P001-1447S-094                                 000096P001-1447S-094                                000068P001-1447S-094                                000110P001-1447S-094
SPOTTS FAIN PC                                       SPOTTS FAIN PC                                      STARK & STARK PC                                    U.S. DEPARTMENT OF JUSTICE
NEIL MCCULLAGH;KARL A MOSES JR                       NEIL MCCULLAGH;KARL A MOSES JR                      JOSEPH H LEMKIN,ESQ                                 ELISABETH M BRUCE, TRIAL ATTORNEY
411 EAST FRANKLIN ST.,STE 600                        411 EAST FRANKLIN ST.,STE 600                       P O BOX 5315                                        TAX DIVISION
RICHMOND VA 23219                                    RICHMOND VA 23219                                   PRINCETON NJ 08543                                  P O BOX 227
NMCCULLAGH@SPOTTSFAIN.COM                            KMOSES@SPOTTSFAIN.COM                               JLEMKIN@STARK-STARK.COM                             WASHINGTON DC 20044
                                                                                                                                                             ELISABETH.M.BRUCE@USDOJ.GOV
                                                     Case 20-12841-MFW                      Doc 932       Filed 06/02/21              Page 7 of 11
                                                                                          YouFit Health Clubs, LLC, et al.
                                                                                                 Electronic Mail
                                                                                                  Exhibit Pages

Page # : 4 of 4                                                                                                                                                           05/28/2021 12:24:28 PM

000009P001-1447S-094                                 000077P001-1447S-094                                 000070P001-1447S-094                                 000098P001-1447S-094
US ATTORNEY FOR DELAWARE                             WESTERNBURG & THORNTON PC                            WILES & WILES LLP                                    WINSTEAD PC
CHARLES OBERLY ELLEN SLIGHTS                         STEVEN THORNTON                                      VICTOR W NEWMARK,ESQ                                 JASON A ENRIGHT
1313 NORTH MARKET ST                                 10440 N CENTRAL EXPRESSWAY STE 800                   800 KENNESAW AVE.,STE 400                            500 WINSTEAD BUILDING
WILMINGTON DE 19801                                  DALLAS TX 75231                                      MARIETTA GA 30060-7946                               2728 N HARWIID ST
USADE.ECFBANKRUPTCY@USDOJ.GOV                        STEVE@MWTLAW.COM                                     BANKRUPTCY@EVICT.NET                                 DALLAS TX 75201
                                                                                                                                                               JENRIGHT@WINSTEAD.COM


000023P001-1447S-094                                 000022P001-1447S-094                                 000059P001-1447S-094                                 000092P001-1447S-094
WINSTON & STRAWN                                     WINSTON & STRAWN LLP                                 WINSTON & STRAWN LLP                                 WOMBLE BOND DICKINSON (US)LLP
GREGORY M GARTLAND                                   CAREY D SCHREIBER                                    MICHAEL T LEARY                                      KEVIN J MANGAN
200 PARK AVENUE                                      200 PARK AVENUE                                      333 SOUTH GRAND AVE.,38TH FLOOR                      1313 NORTH MARKET ST.,STE 1200
NEW YORK NY 10166                                    NEW YORK NY 10166                                    LOS ANGELES CA 90071                                 WILMINGTON DE 19801
GGARTLAND@WINSTON.COM                                CSCHREIBER@WINSTON.COM                               MTLEARY@WINSTON.COM                                  KEVIN.MANGAN@WBD-US.COM




000058P001-1447S-094                                 000058P001-1447S-094                                 000058P001-1447S-094                                 000058P001-1447S-094
YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
JBARRY@YCST.COM                                      AMAGAZINER@YCST.COM                                  JMULVIHILL@YCST.COM                                  BANKFILINGS@YCST.COM




               Records Printed :                     84
                                    Case 20-12841-MFW               Doc 932      Filed 06/02/21           Page 8 of 11
                                                                  YouFit Health Clubs, LLC, et al.
                                                                         Electronic Mail
                                                                           Exhibit Page

Page # : 1 of 1                                                                                                          05/28/2021 01:02:32 PM

000040P002-1447A-094A               000037P002-1447A-094A                        000038P002-1447A-094A
BANK OF AMERICA                     JP MORGAN CHASE BANK                         JP MORGAN CHASE BANK
MICHAEL R FORTIN                    LAUREN MARCUM                                LAUREN MARCUM
SR. VP; RELATIONSHIP MANAGER        3399 PGA BLVD                                3399 PGA BLVD
MAILCODE: FL68120901                STE 100 FLOOR 01                             STE 100 FLOOR 01
401 E LAS OLAS BLVD 9TH FLOOR       PALM BEACH GARDENS FL 33410                  PALM BEACH GARDENS FL 33410
FORT LAUDERDALE FL 33301            LAUREN.MARCUM@CHASE.COM                      LAUREN.MARCUM@CHASE.COM
MICHAEL.R.FORTIN@BOFA.COM




                Records Printed :   3
Case 20-12841-MFW   Doc 932   Filed 06/02/21   Page 9 of 11




                    EXHIBIT 2
                                             Case 20-12841-MFW Doc 932 Filed 06/02/21 Page 10 of 11
                                                             YouFit Health Clubs, LLC, et al.
                                                                      Exhibit Page


Page # : 1 of 1                                                                                                                 05/28/2021 01:05:28 PM
006214P001-1447A-094A                        006214S001-1447A-094A               006214S002-1447A-094A             006328P001-1447A-094A
79 BISCAYNE LLC                              79 BISCAYNE LLC                     79 BISCAYNE LLC                   79 BISCAYNE PLAZA LLC
GLOBAL REALTY AND MANAGEMENT FL INC          ALAN J MARCUS REGISTERED AGENT      GABRIEL NAVARRO                   GLOBAL REALTY
4125 NW 88TH AVE                             20803 BISCAYNE BLVD                 9155 S DADELAND BLVD              4125 NW 88TH AVE
SUNRISE FL 33351                             AVENTURA FL 33180                   STE 1216                          SUNRISE FL 33351
                                                                                 MIAMI FL 33156



006328S001-1447A-094A                        006254P001-1447A-094A               006252P001-1447A-094A             006256P002-1447A-094A
79 BISCAYNE PLAZA LLC                        CAPSTAR BANK                        CORTLAND CAPITAL MARKET SVC LLC   DESOTO PROPERTIES LLC
COHEN LEGAL                                  201 4TH AVE N                       AS COLLATERAL AGENT               506 S DIXIE HIGHWAY
RICHARD S COHEN ESQ JASON L COHEN ESQ        STE 950                             225 W WASHINGTON ST               HALLANDALE FL 33009
811-A NORTH OLIVE AVE                        NASHVILLE TN 37219                  9TH FL
WEST PALM BEACH FL 33401                                                         CHICAGO IL 60606



006253P001-1447A-094A                        006838P002-1447A-094A               006838S001-1447A-094A             006838S002-1447A-094A
FIFTH THIRD BANK                             JAHCO OKLAHOMA PROPERTIES I LLC     JAHCO OKLAHOMA PROPERTIES I LLC   JAHCO OKLAHOMA PROPERTIES I LLC
AS AGENT                                     JAH REALTY LP                       JAH REALTY LP                     CROWE & DUNLEVY
PO BOX 5089                                  JEFF NORMAN                         JAY HENRY                         ADAM C HALL ESQ.
EVANSVILLE IN 47716                          PO BOX 14586                        750 N ST. PAUL STREET             324 N ROBINSON AVENUE
                                             OKLAHOMA CITY OK 73113-0586         SUITE 900                         SUITE 100
                                                                                 DALLAS TX 75201                   OKLAHOMA CITY OK 73102


006817P001-1447A-094A                        006255P001-1447A-094A               006818P002-1447A-094A             006818S001-1447A-094A
LAW OFFICE OF RICHARD S COHEN LLC            TD EQUIPMENT FINANCE INC            UNITED LEASING                    UNITED LEASING INC
811A NORTH OLIVE AVE                         2059 SPRINGDALE RD                  WHITNEY MARTIN                    MARTHA AHLERS COO
WEST PALM BEACH FL 33401                     CHERRY HILL NJ 08003                3700 MORGAN AVE                   3700 MORGAN AVE
                                                                                 EVANSVILLE IN 47715               EVANSVILLE IN 47715




000039P002-1447A-094A                        006816P001-1447A-094A
WELLS FARGO                                  WELLS FARGO EQUIPMENT FINANCE INC
2989 PGA BLVD                                1450 W FOUNTAINHEAD PKWY
PALM BEACH GARDENS FL 33410                  TEMPE AZ 85282




           Records Printed :            18
                                              Case 20-12841-MFW Doc 932 Filed 06/02/21 Page 11 of 11
                                                              YouFit Health Clubs, LLC, et al.
                                                                       Exhibit Page


Page # : 1 of 1                                                                                                                     05/28/2021 01:14:26 PM
000017P001-1447S-094                          000018P001-1447S-094                 000012P002-1447S-094                 000008P001-1447S-094
ARIZONA ATTORNEY GENERAL'S OFFICE             DELAWARE ATTORNEY GENERAL            DELAWARE DIVISION OF REVENUE         DELAWARE SECRETARY OF STATE
PO BOX 6123                                   BANKRUPTCY DEPT                      CHRISTINA ROJAS                      DIV OF CORPORATIONS FRANCHISE TAX
MD 7611                                       CARVEL STATE OFFICE BLDG             CARVEL STATE OFFICE BUILD 8TH FL     PO BOX 898
PHOENIX AZ 85005-6123                         820 N FRENCH ST 6TH FL               820 N FRENCH ST                      DOVER DE 19903
                                              WILMINGTON DE 19801                  WILMINGTON DE 19801



000010P001-1447S-094                          000011P001-1447S-094                 000013P001-1447S-094                 000055P001-1447S-094
DELAWARE SECRETARY OF STATE                   DELAWARE STATE TREASURY              FRANCHISE TAX BOARD                  GREYLION
DIVISION OF CORPORATIONS                      BANKRUPTCY DEPT                      BANKRUPTCY SECTION MSA340            PERELLA WEINBERG PARTNERS
401 FEDERAL ST STE 4                          820 SILVER LAKE BLVD                 PO BOX 2952                          ATTN: GENERAL COUNSEL
DOVER DE 19901                                STE 100                              SACRAMENTO CA 95812-2952             767 FIFTH AVENUE
                                              DOVER DE 19904                                                            NEW YORK NY 10153



000056P001-1447S-094                          000057P001-1447S-094                 000005P001-1447S-094                 000006P001-1447S-094
GREYLION                                      GREYLION                             INTERNAL REVENUE SVC                 INTERNAL REVENUE SVC
PERELLA WEINBERG PARTNERS LP                  LATHAM & WATKINS LLP                 CENTRALIZED INSOLVENCY OPERATION     CENTRALIZED INSOLVENCY OPERATION
ELLEN ROSENBERG                               JOHAN (HANS) V. BRIGHAM              PO BOX 7346                          2970 MARKET ST
767 FIFTH AVENUE                              200 CLARENDON STREET                 PHILADELPHIA PA 19101-7346           MAIL STOP 5 Q30 133
NEW YORK NY 10153                             BOSTON MA 02116                                                           PHILADELPHIA PA 19104-5016



000014P001-1447S-094                          000007P002-1447S-094                 000019P001-1447S-094                 000020P001-1447S-094
MICHIGAN DEPT OF TREASURY, TAX POL DIV        OFFICE OF THE US TRUSTEE             SECURITIES AND EXCHANGE COMMISSION   SECURITIES AND EXCHANGE COMMISSION
LITIGATION LIAISON                            HANNAH MCCOLLUM                      NY REG OFFICE BANKRUPTCY DEPT        SEC OF THE TREASURY OFFICE OF GEN COUNSEL
430 WEST ALLEGAN ST                           844 KING ST                          BROOKFIELD PL                        100 F ST NE
2ND FL AUSTIN BLDG                            STE 2207                             200 VESEY ST STE 400                 WASHINGTON DC 20549
LANSING MI 48922                              WILMINGTON DE 19801                  NEW YORK NY 10281-1022



000021P001-1447S-094                          000016P001-1447S-094                 000009P001-1447S-094                 000015P001-1447S-094
SECURITIES AND EXCHANGE COMMISSION            SOCIAL SECURITY ADMINISTRATION       US ATTORNEY FOR DELAWARE             US EPA REG 3
PHIL OFC BANKRUPTCY DEPT                      OFFICE OF THE GEN COUNSEL REGION 3   CHARLES OBERLY ELLEN SLIGHTS         OFFICE OF REG COUNSEL
ONE PENN CTR                                  300 SPRING GDN ST                    1313 NORTH MARKET ST                 1650 ARCH ST
1617 JFK BLVD STE 520                         PHILADELPHIA PA 19123                WILMINGTON DE 19801                  PHILADELPHIA PA 19103
PHILADELPHIA PA 19103



000083P001-1447S-094
WESTWOOD PLAZA LLC
STEVEN LEONI
2020 WEST PENSACOLA ST.,STE 285
TALLAHASSEE FL 32304




          Records Printed :              21
